Citation Nr: 0725094	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  06-07 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for severe bilateral 
hallux abductovalgus deformity, including bilateral pinched 
calluses secondary to bilateral bunion deformities.

2.  Entitlement to service connection for lumbar spine sprain 
and strain.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to June 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in October 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

In January 2007, the veteran testified before the undersigned 
Veterans Law Judge; a transcript of the hearing is of record.  


FINDINGS OF FACT

1.  A bilateral foot disability was not manifested in 
service, and objective medical evidence does not establish 
that the currently diagnosed bilateral foot disability is 
etiologically related to active service.

2.  A lumbar spine disability was not manifested in service 
or within one year of service discharge, and objective 
medical evidence does not establish that the currently 
diagnosed lumbar spine disability is etiologically related to 
active service.


CONCLUSIONS OF LAW

1.  A bilateral foot disability, diagnosed as severe 
bilateral hallux abductovalgus deformity and bilateral 
pinched calluses secondary to bilateral bunion deformities, 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2005); 38 
C.F.R. § 3.303 (2006).

2.  A lumbar spine disability was not incurred in or 
aggravated by active military service, nor may it be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1110, 5107(b) 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify the veteran of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, a pre-rating letter issued by the RO in April 
2005 provided notice to the appellant regarding what 
information and evidence was needed to substantiate these 
service connection claims, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claims.  

Regarding the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and the RO 
informed the veteran of the current disability and medical 
nexus requirements via the letter identified above.  In a 
March 2006 letter, the RO informed the appellant how 
disability ratings and effective dates are assigned and the 
type of evidence that impacts those determinations; however, 
as with the notice addressed above, the timing of this notice 
is not shown to prejudice the veteran.  As the Board's 
decision herein denies the claims for service connection, no 
disability rating or effective date is being assigned; hence, 
there can be no possibility of prejudice to the veteran as 
regards the Dingess/Hartman requirements. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, VA treatment records from VA Medical 
Center in East Orange, New Jersey as well as from a VA 
Outpatient Clinic in Trenton, New Jersey, and reports of VA 
examinations dated in September 1995, May 2005, and June 
2005.  Also of record and considered in connection with the 
claims are various statements submitted by the veteran and 
his representative, on his behalf.  
  
VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2006). 
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. § 
3.159(d) (2006).

II.  Analysis

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated in the 
line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  
Service connection may be established for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which are manifested to a 
compensable degree (10 percent for arthritis) within a 
prescribed period after discharge from service (one year for 
arthritis), even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by probative evidence to the contrary.  See 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

A.  Bilateral Foot Disability

The veteran contends that he currently suffers from a 
bilateral foot disability that started during active service.  

A June 1972 service treatment record showed findings of 
bilateral foot tenderness and edema.  An August 1973 service 
record revealed that the veteran was treated for blisters 
between his toes.  The veteran also suffered from a plantar 
wart of the right foot in January 1974.  The veteran's feet 
were marked as normal in his May 1975 service separation 
examination report.  

Additional post-service VA treatment records dated from May 
to August 2005 show that the veteran received treatment for 
foot pain.  In a May 2005 VA examination report, the veteran 
indicated that he started having painful calluses on his feet 
while on active duty.  The examiner listed diagnoses of 
severe hallux abductovalgus deformity bilaterally and pinched 
calluses bilaterally secondary to the bunion deformities.  VA 
X-ray reports dated in May 2005 also revealed a severe bunion 
deformity.

In this case, service medical records do not show that the 
veteran had any findings, diagnosis, or treatment of a 
chronic bilateral foot disability during active service.  
Objective medical findings of a bilateral foot disability are 
first shown many years after separation from active service.  
The Board also notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is a factor that tends to weigh 
against a claim for service connection.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 
Vet. App. 365 (1992).  Significantly, the record also 
includes no competent medical opinion establishing a nexus or 
medical relationship between the veteran's current bilateral 
foot disability diagnosed post-service and his active 
service, and neither he nor his representative has presented, 
identified, or alluded to the existence of, any such opinion.

B.  Lumbar Spine Disability 

The veteran contends that he currently suffers from a lumbar 
disability that started during active service, after he 
strained in back in service.

Service medical records do not reveal any findings, 
diagnosis, or treatment of a lumbar disability to include 
lumbar strain during active service.  In a September 1995 VA 
general medical examination report, the veteran denied any 
back injury but noted that he has difficulty with stooping, 
bending, and heavy lifting.  A September 1995 VA X-ray report 
reflected findings of arterial and lateral osteophytes 
comparative with degenerative joint disease.  The VA examiner 
listed a diagnosis of back pain, probably secondary to 
degenerative joint disease.  

Additional post-service VA treatment records dated from May 
to August 2005 show that the veteran received treatment for 
severe osteoporosis, back pain, and multiple lumbar and 
thoracic spine vertebral compression fractures of different 
ages. 

In a June 2005 VA spine examination report, the examiner 
listed an impression of lumbar spine sprain/strain.  A June 
2005 VA MRI report reflected findings of broad-based disc 
bulge, facet, and ligamenta flava hypertrophy at the L4-L5 
level causing mild spinal stenosis as well as numerous 
osteoporotic compression fractures at various ages throughout 
the thoracolumbar spine.  It was noted that the veteran 
attributed his back pain to his service-related 
responsibilities, where he had been changing tires.

In this case, service medical records do not show that the 
veteran had any findings, diagnosis, or treatment of a lumbar 
disability during active service.  Objective medical findings 
of a lumbar disability are first shown more than 19 years 
after separation from active service and cannot be presumed 
to have been incurred during service.  As noted above, the 
passage of many years between discharge from active service 
and the medical documentation of a claimed disability is a 
factor that tends to weigh against a claim for service 
connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
Significantly, the record also includes no competent medical 
opinion establishing a nexus or medical relationship between 
the veteran's current lumbar disability diagnosed post-
service and his active service, and neither he nor his 
representative has presented, identified, or alluded to the 
existence of, any such opinion.

C.  Both Claims

In connection with the claim, the Board also has considered 
the assertions the veteran has advanced on appeal in written 
statements, during his May and June 2005 VA examinations, and 
in his January 2007 hearing testimony.  However, the veteran 
cannot establish a service connection claim on the basis of 
his assertions, alone.  While the Board does not doubt the 
sincerity of the veteran's belief that his current lumbar and 
bilateral foot disabilities are associated with military 
service, these claims turn on a medical matter-the 
relationship between current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (i.e., persuasive) 
opinion on such a medical matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge").  Hence, 
his assertions in this regard simply do not constitute 
persuasive evidence in support of the claims.  

For the foregoing reasons, the claims for service connection 
for a bilateral foot disability and for a lumbar spine 
disability must be denied.  In arriving at the decision to 
deny the claims, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to service connection for severe bilateral hallux 
abductovalgus deformity, including bilateral pinched calluses 
secondary to bilateral bunion deformities, is denied.

Entitlement to service connection for lumbar spine sprain and 
strain is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


